263 F.2d 333
Ezra W. KARKUS, Receiver in Bankruptcy of Vreeland L. Siefert, Bankrupt,v.Vreeland L. SIEFERT, Myrtle A. Siefert, John F. X. Greene, Sudler Construction Co., a corporation, Seymour Paskow, Wilmore Co., a corporation, Appellant.
No. 12671.
United States Court of Appeals Third Circuit.
Argued December 4, 1958.
Decided December 24, 1958.

Appeal from the United States District Court for the District of New Jersey; Phillip Forman, Judge.
James E. Masterson, Newark, N. J. (Kleinberg, Moroney & Masterson, Newark, N. J., on the brief), for appellant Paskow.
Isaac Gross, Red Bank, N. J. (Gross & Garfield, Red Bank, N. J., on the brief), for appellee.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
Upon review of the record we find no error.


2
The judgment of the District Court will be affirmed upon the opinion of Chief Judge Forman, D.C.N.J., 169 F. Supp. 662.